Citation Nr: 0335840	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-12 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for myofascitis of the 
cervical, lumbar, and dorsal spine, currently rated as 20 
percent disabling.  

2.  Entitlement to an increased rating for post traumatic 
arthritis of the right wrist, currently rated as 10 percent 
disabling.  

3.  Other issues to be determined.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran increased ratings for his service-
connected myofascitis of the cervical, lumbar, and dorsal 
spine, and for his post traumatic arthritis of the right 
wrist.  He responded with a Notice of Disagreement received 
in January 2001, and was sent a September 2002 Statement of 
the Case by the RO.  He then filed a September 2002 VA Form 
9, perfecting his appeals of these issues.  

In a January 2002 rating decision, the RO awarded the veteran 
an increased rating, from 10 to 20 percent, for his 
myofascitis of the cervical, lumbar, and dorsal spine.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue remains in appellate status.  

For reasons to be discussed below, the Board is uncertain 
whether the veteran desires appellate review of the issues of 
service connection for ulcers and for anxiety and depression, 
and the issues of whether new and material evidence has been 
presented to reopen service connection claims for a stomach 
disability and for residuals of a lumbar laminectomy, with 
right leg radiculopathy.  Because the veteran's desire to 
appeal these issues is ambiguous, they will also be the 
subject of this remand.  


REMAND

The Board notes first that along with his September 2002 VA 
Form 9, the veteran also submitted a written request for a 
personal hearing before a hearing officer at the RO.  
According to the record, such a hearing has not yet been 
scheduled, and this request has not been rescinded by the 
veteran; therefore, this appeal must be remanded in order to 
afford the veteran his requested personal hearing.  

The Board next observes that in his VA Form 9, the veteran 
reported receiving ongoing treatment at the VA outpatient 
clinic in Daytona, FL, for his disabilities of the right 
wrist and spine, the records of which have not yet been 
obtained by the RO.  As part of its duty to assist, the VA is 
obligated to obtain any VA medical records of which it has 
been made aware by the veteran.  See 38 U.S.C.A. § 5103A(c) 
(West 2002).  

Next, the Board observes that the veteran's myofascitis of 
the cervical, lumbar, and dorsal spine is currently rated 
under Diagnostic Code 5295, for lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A specific 
diagnostic code does not exist for myofascitis; rather, this 
disability must be rated under the code most analogous, both 
anatomically and functionally, to the veteran's disability.  
See 38 C.F.R. § 4.20 (2003).  The diagnostic criteria for the 
evaluation of spinal disabilities was recently modified.  See 
68 Fed. Reg. 51454-58 (August 27, 2003)(to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Revised statutory or regulatory provisions, 
however, may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 7104(c) 
(West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  In considering the 
veteran's increased rating claim for myofascitis, the RO must 
consider whether these revised criteria are applicable to his 
pending claim.  

Finally, the Board notes that within the aforementioned July 
2000 rating decision, the RO denied the veteran service 
connection for ulcers and for depression and anxiety.  His 
applications to reopen, based on new and material evidence, 
service connection claims for a stomach disability, and for 
residuals of a lumbar laminectomy, with right leg 
radiculopathy, were also denied.  These issues were also the 
subject of his January 2001 Notice of Disagreement, and were 
included within the RO's September 2002 Statement of the 
Case.  Subsequently, in the veteran's September 2002 VA Form 
9, he checked both the box stating "I wish to appeal all of 
the issues listed on the Statement of the Case," and the box 
stating "I am only appealing these issues," under which he 
listed the issues of entitlement to increased ratings for 
myofascitis and post traumatic arthritis of the right wrist.  
Additionally, he offered specific contentions regarding only 
the increased rating issues.  Therefore, based on the above, 
the Board finds the veteran's VA Form 9 to be ambiguous 
regarding which issues are before the Board.  On remand, the 
RO must determine which issues the veteran wishes to perfect 
for appeal to the Board.  

Therefore, in light of the above, this appeal is remanded for 
the following additional development:

1.  The RO should contact the veteran and 
request that he clarify which issues he 
wishes to perfect for appeal to the 
Board.  Specifically, the RO should 
determine if the veteran desires 
appellate review of the issues of service 
connection for ulcers and for anxiety and 
depression, and the issues of whether new 
and material evidence has been presented 
to reopen service connection claims for a 
stomach disability and for residuals of a 
lumbar laminectomy, with right leg 
radiculopathy.  If the veteran responds 
in the affirmative regarding any of the 
above issues, the RO should include these 
issues in the completion of the remainder 
of the Board's remand instructions.  

2.  The RO should schedule the veteran 
for a personal hearing before an RO 
hearing officer.  He and his 
representative should also be provided 
timely notification thereof.  

3.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence.  The RO 
should make specific efforts to obtain 
medical treatment records from the VA 
outpatient clinic in Daytona Beach, FL, 
for the period from October 1999 to the 
present, as reported by the veteran.  The 
RO should also obtain any other pertinent 
records made known to it by the veteran 
during the course of this remand.  

4.  Thereafter, the RO should again 
consider the veteran's increased ratings 
claims for myofascitis of the cervical, 
dorsal, and lumbar spines, and for post 
traumatic arthritis of the right wrist in 
light of any additional evidence added to 
the file pursuant to this remand.  In 
considering an increased rating for the 
veteran's myofascitis of the spine, the 
RO must apply the revised rating criteria 
for spinal disabilities, if applicable to 
the facts of record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




